Exhibit 10.18
ADDENDUM TO EXECUTIVE RETENTION AND SEVERANCE AGREEMENTS
RELATING TO SECTION 409A OF THE INTERNAL REVENUE CODE
     Introduction
     Deluxe Corporation, a Minnesota corporation (the “Company”) and the
executive named below (the “Executive”) are parties to an Executive Retention
Agreement (the “Retention Agreement”) dated                     , 200   .
     The Compensation Committee of the Company has approved this Addendum to
each of the Retention Agreements for the purpose of insuring that the benefits
provided under the Retention Agreement will be paid in a manner that complies
with Section 409A of the Internal Revenue Code and the IRS regulations
thereunder (“Section 409A”). If this Addendum is accepted by the Executive, it
shall become part of the Retention Agreement. Acceptance of the Addendum is
completely voluntary on the part of each Executive, and an Executive’s failure
to accept the Addendum will not in any way affect his rights under the Retention
Agreement. However, an Executive who fails to accept the Addendum by
December 31, 2008, may be subject to tax penalties under Section 409A, for which
the Company will have no responsibility.
     If the Company and the Executive are parties to more than one Executive
Retention Agreement, this Addendum, if accepted by the Executive, shall apply to
each such Executive Retention Agreement. In addition, if the Company and the
Executive are parties to either an employment agreement or a letter agreement (a
“Severance Agreement”) providing for the payment of severance to the Executive
if the Executive’s employment is terminated under certain circumstances prior to
the Effective Date as defined in the Retention Agreement, certain provisions of
this Addendum shall also apply to the Severance Agreement.
     The Company and the Executive agree that the payment of the benefits
provided in the Retention Agreement shall be governed by the following rules:
     1. If the Executive wishes to elect to defer the receipt of any Annual
Incentive Payment pursuant to the last sentence of Section III.B.2, such
election shall be made prior to the beginning of the fiscal year for the Annual
Incentive Payment in accordance with the Deluxe Corporation Deferred
Compensation Plan (2008 Restatement) (the “Deferred Compensation Plan”), and
such deferral election shall be otherwise governed by the terms of the Deferred
Compensation Plan.
     2. Any reimbursement of medical expenses (including dental, prescription,
vision, or similar expenses) incurred by the Executive or his dependents
pursuant to continued coverage of the Executive after the Date of Termination
pursuant to Section V.A.2, V.B. or V.C shall be paid to the Executive or
dependent not later than the end of the year following the year in which such
expense is incurred. This provision is intended to establish the latest possible
date for payment as required by Section 409A, and shall not be interpreted to
justify delaying any reimbursement beyond the date it would normally have been
paid.

 



--------------------------------------------------------------------------------



 



     3. If there is a dispute concerning the reason for a termination of
employment pursuant to Section IV. F. the following rules shall apply:
     (a) The Executive shall take prompt and reasonable, good faith efforts to
collect the amount of benefits that the Executive claims under the Retention
Agreement. The Executive shall accept any partial payment offered by the
Company, but only if such payment may be accepted without prejudicing the
Executive’s claim to the balance of the amount claimed. The Executive shall
commence appropriate action to collect the amount claimed not later than
180 days after the date the notice is given that a dispute exists. The failure
of the Executive to take any such enforcement action shall not prejudice the
Executive’s right to the benefits claimed under the Retention Agreement, but may
result in adverse tax consequences for the Executive pursuant to Section 409A.
     (b) Any benefit the payment of which was delayed beyond the date on which
it would otherwise have been paid because of the dispute shall be paid not later
than the last day of the year in which the dispute is resolved (or such earlier
date as may be specified in the agreement or judgment resolving the dispute.
     (c) Each payment of compensation paid to the Executive during the dispute
pursuant to Section IV.G shall be treated as a separate payment for all purposes
of Section 409A.
     4. Any Gross-Up Payment to which the Executive is entitled pursuant to
Section VIII shall be paid to the Executive not later than the end of the year
following the year in which the Executive pays the Excise Tax upon which the
Gross-Up Payment is based. This provision is intended to establish the latest
possible date for payment as required by Section 409A, and shall not be
interpreted to justify delaying any Gross-Up Payment beyond the date it would
normally have been paid.
     5. If the Executive is also party to a Severance Agreement, the following
provisions shall apply:
     (a) Each payment of severance pursuant to the Severance Agreement shall be
treated as a separate payment for all purposes of Section 409A.
     (b) All severance payable under the Severance Agreement shall in any event
be paid not later than the end of the second year following the year in which
the Executive’s employment is terminated. This provision is intended to
establish the latest possible date for payment as required by Section 409A, and
shall not be interpreted to justify delaying any payment of severance beyond the
date it would normally have been paid.
     (c) Any separation and release agreement referred to in the Severance
Agreement must be signed early enough so that the seven day revocation period
after the Executive signs the agreement and release will expire prior to
March 15 of the year following the year that includes the Termination Date. The
Company will furnish the agreement and release to the Executive so that the
Executive has sufficient time to consider and sign the agreement and release.
Upon the expiration of the revocation period without rescission of the agreement
or the release by the Executive, any payments that would have previously been
paid during those periods under the

2



--------------------------------------------------------------------------------



 



Company’s payroll schedule shall be paid to the Executive in a lump sum, and all
subsequent payments shall be made in accordance with the normal payroll
schedule.
     (d) If any portion of the severance the Executive becomes entitled to
receive under the Retention Agreement constitutes a substitute, within the
meaning of Section 409A, for payments the Executive would have been entitled to
receive under the Severance Agreement which constitute a form of deferred
compensation subject to Section 409A, and if the Executive’s Termination of
Employment does not occur within two years following a transaction that
constitutes a “change in control event” as defined in Section 409A, such portion
shall be paid at the same time and in the same manner as provided in the
Severance Agreement.
     6. If the Executive is a Key Employee at the time of his Termination of
Employment, each of the amounts listed below that would otherwise have been paid
within six months following his Termination of Employment shall instead be paid
on the first business day following the day that is six months after his
Termination of Employment. For purposes of this Addendum, the terms “Termination
of Employment” and “Key Employee” shall have the same meaning as in the Deferred
Compensation Plan.
     (a) Any “Other Benefits” payable pursuant to Section V.A.5, and any welfare
benefits payable pursuant to Section V.A.2 that are neither medical benefits nor
a form of disability pay nor death benefit as defined in Section 409A, but only
to the extent that the total value of all such benefits exceeds $5,000.
     (b) Any continued payments of compensation payable during a dispute
pursuant to Section IV.G, or any payments of severance pursuant to the Severance
Agreement, but only if such payments are payable after March 15 of the year
following the year that includes the Date of Termination, and only to the extent
that the total value of all such payments paid after such date exceeds two times
the lesser of the Executive’s base salary on the last day of the year preceding
the year that includes the Date of Termination or the compensation limit under
Section 401(a)(17) of the Code for the year that includes the Date of
Termination.
     (c) Any Gross-Up Payment to which the Executive is entitled pursuant to
Section VIII, if the Gross-Up Payment would not have been payable if the
Executive had not had a Termination of Employment.
     (d) Any other amount if the Committee determines in good faith that such
deferral of payment is required by Section 409A.
     7. Any taxable benefit payable under the Retention Agreement for which no
other time of payment is specified shall be paid not later than the last day of
the year in which the Executive’s right to such payment is fixed and
determinable, or, if such benefit constitutes a right to reimbursement, the last
day of the year following the year in which the reimbursable expense in
incurred. Except for medical expenses, any limit on the Executive’s right to
receive taxable reimbursement payments or in-kind benefits in any year shall not
be affected by the amount of payments or benefits received in any other year.
     8. The purpose of this Addendum is solely to establish the time and form of
payment of certain benefits otherwise payable under the Retention Agreement in
the manner required by

3



--------------------------------------------------------------------------------



 



Section 409A. Nothing in this Addendum shall be interpreted to either reduce or
increase the amount of benefits to which the Executive is entitled. The
Committee shall to the maximum extent permitted by law interpret the Agreement,
and make all benefit payments, in a manner that satisfies the requirements of
Section 409A.
     The undersigned Executive hereby voluntarily accepts the terms of this
Addendum, which upon such acceptance shall form part of the Retention Agreement
(and Severance Agreement if applicable).

                      EXECUTIVE:
 
                         
 
  Name:                               Dated Signed:        
 
               

4